Citation Nr: 1300429	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated in his January 2009 notice of disagreement that he wished to testify at a Board hearing.  In his September 2009 VA Form 9, he withdrew the hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded VA examinations regarding his service-connected diabetes mellitus and erectile dysfunction in August 2008.  Significantly, during the August 2008 VA examination, the Veteran denied being restricted in his activities due to his diabetes.  In March 2011 correspondence, the Veteran wrote that he was hospitalized for five days in December 2010 due to his diabetes and that, since that hospitalization, he was taking insulin, was on a diet, and was regulating his activities/exercise.  In a December 2012 informal hearing presentation the Veteran's representative indicated there was nothing in the claims file regarding the presence or absence of deformity of the Veteran's penis, which contemplates the rating criteria used to rate the Veteran's erectile dysfunction.  The representative also alleged that the Veteran's diabetes had worsened and a new, more contemporaneous VA examination was requested.  Therefore, as the Veteran has alleged a worsening of his disabilities since he was last examined over four years ago, he should be afforded a new VA examination for his service-connected diabetes mellitus and erectile dysfunction.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, in March 2011 correspondence the Veteran reported that he was hospitalized for five days in December 2010 due to his diabetes.  However, there are no treatment records in the claims file regarding this alleged hospitalization.  On remand, the agency of original jurisdiction (AOJ) should attempt to obtain these records.   Furthermore, he has alleged that he has been treated by Dr. Soubliere since that time.  While Dr. Soubliere has submitted a statement regarding the treatment of the Veteran's diabetes, her records are not contained in the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify records relevant to the treatment of his diabetes and erectile dysfunction.  Thereafter, all identified records, to include those regarding his December 2010 hospitalization and from Dr. Soubliere, should be obtained for consideration in his appeal.

Finally, a review of the claims file shows that the Veteran has been in receipt of Social Security disability benefits since September 2008.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the Social Security Administration (SSA) could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, the AOJ should attempt to obtain the SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran to provide the names and addresses of all medical care providers who have treated him for his diabetes mellitus and erectile dysfunction, including any private providers, to specifically include treatment records from his hospitalization in December 2010 and Dr. Soubliere.  After securing any necessary release, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records which are not duplicates should then be associated with the claims file.

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits in September 2008.  Any records obtained should be associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3. After the above has been accomplished, schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected diabetes mellitus and erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected diabetes mellitus and erectile dysfunction.  

* With regard to the diabetes, the examiner should specifically note whether the Veteran's diabetes requires a regulation of activities.  He or she should also indicate the number of episodes of ketoacidosis or hypoglycemic reactions that have required hospitalizations, and the frequency with which he sees his diabetic care provider. 

* With regard to the erectile dysfunction, the examiner should specifically note the presence or absence of deformity of the penis.  

* The examiner should comment upon the impact the Veteran's diabetes and erectile dysfunction have on his employability. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

